NO. COA13-424

                      NORTH CAROLINA COURT OF APPEALS

                              Filed: 3 June 2014


ELIZABETH McDUFFIE RUDDER,
          Plaintiff,

      v.                                  Carteret County
                                          No. 10 CVD 1577
WILLIAM OVERTON RUDDER,
          Defendant.


      Appeal by defendant from orders entered 23 November 2010 by

Judge L. Walter Mills and 28 September 2012 by Judge Kirby Smith

in   Carteret   County    District    Court.     Heard   in   the   Court   of

Appeals 23 September 2013.


      No brief filed on behalf of plaintiff-appellee.

      Wyrick Robbins Yates & Ponton, LLP, by Tobias S. Hampson,
      for defendant-appellant.


      GEER, Judge.


      Defendant William Overton Rudder appeals from an ex parte

domestic   violence      protection   order    entered   23   November   2010

("the ex parte DVPO") and a one-year DVPO entered 28 September

2012 ("the September 2012 DVPO").          Defendant primarily contends

that the trial court erred in entering the September 2012 DVPO

after the ex parte DVPO was in effect for more than 18 months,

but then expired without being renewed.           We hold that because at
                                         -2-
the time the ex parte DVPO expired without being renewed, it had

been in effect for more than a year, the trial court did not

have authority to enter the September 2012 DVPO that was based

upon the same complaint.              We, therefore, vacate the September

2012   DVPO.         Because,   however,     we   find   defendant's      arguments

regarding the ex parte DVPO unpersuasive, we affirm that order.

                                        Facts

       On 23 November 2010, plaintiff Elizabeth McDuffie Rudder

filed a complaint and motion for a DVPO against defendant, her

husband.       Plaintiff had permanently moved out of the marital

home 14 November 2010.          Plaintiff's verified complaint alleged:

            On November 1, 2010, I confronted Defendant
            about    having  an   extra-marital   affair.
            Defendant threw me on a couch, jumped on top
            of me and fractured my rib with his knee.
            The injury was documented by a physician.
            Defendant has attacked me physically on
            numerous occasions over the course of many
            years, including hitting me, throwing me on
            the floor and shoving me.           Defendant
            encouraged me to kill myself by putting a
            gun in front of me and telling me to pull
            the trigger. Defendant has pointed a gun at
            me   and   said  "click."     Defendant   has
            threatened to kill me and my immediate
            family.

       The trial court entered an ex parte DVPO on the same day

that   plaintiff       filed    her    complaint.        The   order   found   that

defendant      had     committed      acts   of   domestic     violence    against

plaintiff, that there was a danger of future acts of domestic
                                        -3-
violence     against    plaintiff,       and   that   defendant's      conduct

required that he surrender all firearms, ammunition, and gun

permits.     A "Notice of Hearing on Domestic Violence Protective

Order" was issued, which scheduled a hearing on 6 December 2010

for the purpose of determining "whether the [23 November 2010 ex

parte] Order will be continued."1 (Emphasis added.)

     Thereafter, approximately 13 orders were entered continuing

the hearing on the ex parte DVPO.              The first continuance order

was entitled "ORDER CONTINUING DOMESTIC VIOLENCE HEARING AND EX

PARTE ORDER" and noted that "[t]his matter was scheduled for

hearing for emergency relief pursuant to G.S. 50B-2."2                     This

order also provided, in pre-printed text, that "this hearing is

continued to the date and time specified below to allow for

proper     service   upon   the    defendant."        However,   it   is   not

contested    that    defendant    was   actually   served   on   23   November

2010, so it appears that this form was used for convenience,

with little regard for its substantive content.             In handwriting,

the order stated that "[t]he parties agree to continue this

matter to resolve the marital issues without prejudice to either

party.     The parties agree to not dissipate the marital assets
     1
       This order was on the form entitled "NOTICE OF HEARING ON
DOMESTIC VIOLENCE PROTECTIVE ORDER," AOC-CV-305, Rev. 6/2000
Administrative Office of the Courts.
     2
       This order was on the form entitled "ORDER CONTINUING
DOMESTIC VIOLENCE HEARING AND EX PARTE ORDER," AOC-CV-316, Rev.
12/04.
                                            -4-
except    for    reasonable     living          expenses."       The       order       further

specified       that   "[t]he   Court       orders      that    the    ex       parte   order

entered in this case is continued in effect until the date of

the hearing set above."

       Nearly all of the other continuance orders were on the same

form    and     contained     the    same       pre-printed      language         that     the

hearing was being continued to allow time for service on the

defendant.       Some of the continuance orders further identified,

in handwriting, the reason for the continuances as being, for

example, to allow, by consent, the parties time to "resolve the

marital issues"; by consent, to address matters in other pending

litigation involving the parties; based upon secured leave by

counsel; and because of the inability of the trial court to hear

the matter due to other cases on the calendar.

       The final continuance order entered 17 May 2012 was on the

same     form    and    included      the        same    language          as    the    first

continuance order: "This matter was scheduled for hearing for

emergency relief pursuant to G.S. 50B-2."                      This order scheduled

a   hearing     for    9:30   a.m.   on     4    June   2012.         On    4    June    2012,

however, no hearing took place, the trial court did not enter an

additional continuance, and the court did not renew the existing

ex parte DVPO.         The ex parte DVPO, therefore, expired on 4 June

2012.
                                              -5-
         On 6 June 2012, defendant filed a motion pursuant to N.C.

Gen. Stat. § 50B-3.1(f), requesting return of firearms seized

from         him   pursuant   to   the   ex    parte    DVPO.       On    7    June   2012,

plaintiff filed a Rule 60 motion, seeking relief from the 17 May

2012 continuance order "on the grounds of excusable neglect,

clerical error, and mistake in that the date set for hearing

this matter was explicitly intended to be heard during the June

4, 2012 term of court as opposed to the specific day of June 4,

2012."         The record contains no indication that the trial court

ever ruled on plaintiff's Rule 60 motion.                        Defendant, however,

subsequently filed additional motions for return of his firearms

on 12 June 2012 and 21 June 2012, using a pro se form.

         The trial court calendared hearings on 31 August 2012 and

21 September 2012 to address various discovery-related motions

in   a        related   but   separate        divorce       proceeding,       as   well   as

defendant's          motion for return of firearms.                  At the hearing,

plaintiff          conceded   that   the      ex    parte    DVPO   had   expired,        but

requested that the trial court nonetheless enter a one-year DVPO3

         3
      N.C. Gen. Stat. § 50B-3 (2013) provides that "[p]rotective
orders entered pursuant to this Chapter shall be for a fixed
period of time not to exceed one year." We first note that this
subsection, taken in context, clearly refers only to a DVPO
entered after service of process and a hearing held after notice
to the defendant, even though the general term "protective
order" is used.    N.C. Gen. Stat. § 50B-2 (2013) specifically
addresses "temporary orders" and provides for a limited duration
of an ex parte DVPO of 10 days, unless the ex parte order is
                                     -6-
based upon the underlying complaint.          The trial court allowed

plaintiff to present evidence to support the issuance of a one-

year DVPO at the 31 August 2012 hearing.             Defendant presented

his evidence at the hearing on 21 September 2012.

    On 28 September 2012, the trial court entered a one-year

DVPO,   finding   that   defendant   had,   nearly   two   years   earlier,

intentionally caused bodily injury to the plaintiff, placed her

in fear of imminent serious bodily injury, and placed her in

fear of continued harassment that rose to such a level as to

inflict substantial emotional distress.        Specifically, the trial

court found:

           On November 1, 2010, the defendant shoved
           the plaintiff down on a couch and jumped on
           top of her.     The defendant threatened to
           kill the plaintiff and her immediate family.
           The defendant pointed a gun at the plaintiff
           and informed her he could kill her without
           anyone ever knowing. The defendant placed a
           gun in front of the plaintiff and told her
           to pull the trigger and kill herself.    Over
           the course of the marriage, the defendant
           physically   assaulted  the   plaintiff   and
           committed further acts of domestic violence.

    Based on its findings, the trial court concluded that the

"defendant has committed acts of domestic violence against the

plaintiff," that "[t]here is danger of serious and immediate

continued by the trial court.    We are, therefore, referring to
this DVPO as a "one-year DVPO" to distinguish it from the ex
parte DVPO, although we recognize that a DVPO entered after
service and notice to the defendant could be entered for a fixed
period of time less than one year.
                                            -7-
injury to the plaintiff," and that "[t]he defendant's conduct

requires that he[] surrender all firearms, ammunition and gun

permits."           The court entered a DVPO effective for one year.

Defendant       timely     appealed       both    the    ex        parte    DVPO   and   the

September 2012 DVPO to this Court.

                                      Discussion

    Initially, we note that the ex parte DVPO expired 4 June

2012, and the one-year DVPO was set to expire 28 September 2013,

five days after this case was heard by this Court.                            This appeal

is not, however, moot.             See Smith v. Smith, 145 N.C. App. 434,

437, 549 S.E.2d 912, 914 (2001) (holding that defendant's appeal

of expired DVPO was not moot because of "'stigma that is likely

to attach to a person judicially determined to have committed

[domestic] abuse[]'" and "the continued legal significance of an

appeal     of       an   expired    domestic        violence         protective      order"

(quoting Piper v. Layman, 125 Md. App. 745, 753, 726 A.2d 887,

891 (1999))).

    As      explained       in     Smith,    "there          are    numerous       non-legal

collateral          consequences     to     entry       of     a     domestic      violence

protective order that render expired orders appealable.                                  For

example, . . . 'a person applying for a job, a professional

license,        a    government     position,       admission          to    an    academic

institution, or the like, may be asked about whether he or she
                                             -8-
has     been    the     subject       of     a       [domestic      violence       protective

order].'"       Id. (quoting Piper, 125 Md. App. at 753, 726 A.2d at

891).    We, therefore, may properly review both the ex parte DVPO

and the September 2012 DVPO.

                                                 I

      In reviewing the ex parte DVPO entered 23 November 2010, we

determine "'whether there was competent evidence to support the

trial court's findings of fact and whether its conclusions of

law   were     proper     in       light   of        such     facts.       Where    there   is

competent      evidence       to    support       the       trial   court's      findings   of

fact,    those       findings       are    binding          on    appeal.'"        Hensey   v.

Hennessy,      201     N.C.    App.    56,       59,    685      S.E.2d   541,     544   (2009)

(quoting Burress v. Burress, 195 N.C. App. 447, 449-50, 672

S.E.2d 732, 734 (2009)).

      Defendant argues (1) that the trial court's findings of

fact were insufficient to support its conclusion that "defendant

has committed acts of domestic violence against the plaintiff"

and (2) that specific facts do not support its conclusion that

"it clearly appears that there is a danger of acts of domestic

violence against the plaintiff."                     We disagree.

      The      trial    court      used    pre-printed            form    AOC-CV-304,     Rev.

8/09, entitled "EX PARTE DOMESTIC VIOLENCE ORDER OF PROTECTION"

for its order.           The form contains 12 pre-printed "Additional
                                       -9-
Findings."      Before each numbered finding is a box corresponding

to the finding as a whole.             Some of the pre-printed findings

contain subparts with additional boxes to check, blank spaces to

fill in, or space to provide additional information.

    In this case, the trial court made the following relevant

findings   of    fact   by   marking   the   boxes   next   to   certain   pre-

printed provisions and adding the information set out below in

italics:

           [_]    2.    That on .       .    .   11-01-2010,     the
                        defendant

                        [x]    a.   . . . [x] intentionally
                                    caused bodily injury to
                                    [x] the plaintiff . . .

                        [x]    b.    placed    in    fear    of
                                    imminent   serious   bodily
                                    injury [x] the plaintiff
                                    [x]   a   member   of   the
                                    plaintiff's family [x] a
                                    member of the plaintiff's
                                    household

                        [x]    c.   placed    in    fear    of
                                    continued harassment that
                                    rises to such a level as
                                    to   inflict   substantial
                                    emotional distress [x] the
                                    plaintiff [x] a member of
                                    plaintiff's family [x] a
                                    member    of   plaintiff's
                                    household

                        . . . .

           [x]    3.    The defendant is in possession of,
                        owns or has access to firearms,
                               -10-
                     ammunition,    and   gun    permits
                     described below. . . .

                     The Defendant is in possession of
                     hundreds     of     firearms     and
                     approximately    1000    boxes    of
                     ammunition    which    are    spread
                     through the marital residence.

         [x]   4.    The defendant

                     [x] a.    . . . [x] threatened to
                     use a deadly weapon against the
                     [x] plaintiff . . .

                     [x] b.    has a pattern of prior
                     conduct involving the . . . [x]
                     threatened use of violence with a
                     firearm against persons

                     [x] c. made threats to seriously
                     injure or kill the [x] plaintiff .
                     . .

                     . . . .

                     [x] e. inflicted serious injuries
                     upon the [x] plaintiff . . . in
                     that . . . :

                     Broken [sic] her rib.

(Emphasis added to indicate information added by trial court to

form.)

    Defendant argues that by failing to mark the first box of

Finding 2, which corresponds to Finding 2 as a whole, the trial

court did not actually intend to make any of the findings marked

under paragraph 2.   It is apparent, however, that this omission

was merely a clerical error.
                                       -11-
       "'Clerical error' has been defined . . . as: 'An error

resulting from a minor mistake or inadvertence, esp. in writing

or   copying    something      on    the   record,    and   not    from    judicial

reasoning or determination.'"              State v. Jarman, 140 N.C. App.

198,   202,    535    S.E.2d    875,   878    (2000)    (quoting     Black's    Law

Dictionary      563   (7th     ed.   1999)).         Clerical     errors   include

mistakes such as inadvertently checking the wrong box on pre-

printed forms.        See In re D.D.J., D.M.J., 177 N.C. App. 441,

444, 628 S.E.2d 808, 811 (2006).

       Finding 2 on Form AOC-CV-304 corresponds to the definition

of domestic violence set out in N.C. Gen. Stat. § 50B-1(a),

which provides:

                   (a) Domestic    violence    means   the
              commission of one or more of the following
              acts upon an aggrieved party or upon a minor
              child residing with or in the custody of the
              aggrieved party by a person with whom the
              aggrieved party has or has had a personal
              relationship, but does not include acts of
              self-defense:

                         (1)    Attempting to cause bodily
                                injury,    or    intentionally
                                causing bodily injury; or

                         (2)    Placing the aggrieved party
                                or a member of the aggrieved
                                party's family or household
                                in fear of imminent serious
                                bodily injury or continued
                                harassment,  as   defined  in
                                G.S. 14-277.3A, that rises to
                                such a level as to inflict
                                       -12-
                                substantial               emotional
                                distress; or

                          (3)   Committing any act defined in
                                G.S. 14-27.2 through G.S. 14-
                                27.7.

The statute thus specifies several alternative ways in which one

may commit an act of domestic violence.

     The subparts of Finding 2 on Form AOC-CV-304 set out all

the possible alternative findings that could support a finding

of   fact    that   the    defendant     committed   an    act   of   domestic

violence.     The form allows the trial court to indicate which

alternatives apply by marking the relevant subparts.                  Thus, by

checking the box next to Finding 2, the trial court indicates an

ultimate finding of fact: that defendant committed an act of

domestic violence.        By marking the boxes next to the subparts of

Finding 2, the trial court then provides more specific findings

regarding    how    the    defendant    committed    an    act   of   domestic

violence and against whom.

     Here, the trial court provided the "date of most recent

conduct" in the first line of Finding 2 and marked the subparts

indicating what acts the defendant committed and against whom.

Additionally, the trial court concluded as a matter of law that

the defendant committed acts of domestic violence against the

plaintiff.     Under these circumstances, it is apparent that the

trial court intended to mark the box next to Finding 2 and that
                                           -13-
its   failure     to    do    so   was    inadvertent     and   merely     a   clerical

error.     The error should, however, be corrected on remand.                       See

State v. Smith, 188 N.C. App. 842, 845, 656 S.E.2d 695, 696

(2008) ("When, on appeal, a clerical error is discovered in the

trial court's judgment or order, it is appropriate to remand the

case to the trial court for correction because of the importance

that the record 'speak the truth.'" (quoting State v. Linemann,

135 N.C. App. 734, 738, 522 S.E.2d 781, 784 (1999))).

      Defendant next argues that even if it is presumed that the

trial    court    intended         to    mark   Finding   2,    the    trial    court's

findings of fact are still insufficient.                      An ex parte DVPO may

be issued "if it clearly appears to the court from specific

facts shown, that there is a danger of acts of domestic violence

against the aggrieved party . . . ."                      N.C. Gen. Stat. § 50B-

2(c)(1).     This Court has interpreted this provision to mean that

"in order to issue an ex parte DVPO, the trial court must make

findings     of        fact    which       include     'specific       facts'     which

demonstrate 'that there is a danger of acts of domestic violence

against the aggrieved party[.]'"                  Hensey, 201 N.C. App. at 61,

685     S.E.2d    at    546    (quoting         N.C.   Gen.    Stat.   §   50B-2(c)).

Defendant argues that the ex parte DVPO in this case does not

contain the required "specific facts."
                                    -14-
    In Hensey, the ex parte DVPO, which also was a pre-printed

form order, did not itself set forth specific findings of facts

in the DVPO, but rather appeared to incorporate by reference the

allegations of the complaint.            Id. at 62, 685 S.E.2d at 546.

This Court concluded that "while it would be preferable for the

trial court to set forth the 'specific facts' which support its

order separately, instead of by reference to the complaint, the

ex parte DVPO, read in conjunction with plaintiff's complaint,

does provide sufficient information upon which we may review the

trial court's decision to issue the ex parte DVPO."               Id. at 64,

685 S.E.2d at 547.

    In reaching its conclusion, the Court in Hensey rejected

the defendant's argument that the ex parte DVPO must comply with

Rule 52 of the Rules of Civil Procedure, which requires that a

trial   court   sitting   without    a    jury   shall   "'find   the   facts

specially.'"     Id. at 62-63, 685 S.E.2d at 546-57.              The Court

concluded that ex parte orders under N.C. Gen. Stat. § 50B-2

"need not contain findings and conclusions that fully satisfy

the requirements of [Rule 52]" because such a requirement "would

be inconsistent with the fundamental nature and purpose of an ex

parte DVPO, which is intended to be entered on relatively short

notice in order to address a situation in which quick action is
                                       -15-
needed in order to avert a threat of imminent harm."                        201 N.C.

App. at 63, 685 S.E.2d at 547.

       Here,   in   the   space   provided        under   Finding    2,     the   DVPO

neither includes specific facts nor references the allegations

of the complaint, although Finding 2 does specify the date of

the most recent conduct by defendant.                     In addition, however,

Finding 4 finds that defendant had threatened to use a deadly

weapon    against    plaintiff,       had    a    pattern     of    prior    conduct

involving the threatened use of violence with a firearm, had

made     threats    to    seriously      injure     the    plaintiff,       and    had

inflicted serious injuries on plaintiff by breaking her rib.

While defendant argues that Finding 4 does not indicate whether

defendant intentionally broke plaintiff's rib, that finding is

included in Finding 2.

       We hold that the combination of Finding 2 and Finding 4 are

minimally      adequate    to   supply      the    required    "specific      facts"

necessary to support the conclusion that the defendant committed

acts of domestic violence against the plaintiff and that "there

is a danger of acts of domestic violence against the plaintiff."

We, therefore, affirm the ex parte DVPO.                  We note, however, that

the better practice would be to include more specific facts

under Finding 2 explaining the basis for the ultimate findings

made by checking the boxes on the pre-printed form.
                                              -16-
                                               II

       Defendant          next     contends    that    the    trial       court       erred   by

entering the September 2012 DVPO when the ex parte DVPO had

expired after being in effect for more than a year.                             We agree.

       In this case, the ex parte DVPO continued in effect for

more       than    18     months    until   it     expired    on    4    June     2012.       We

question whether the General Assembly intended for an ex parte

DVPO to continue in effect for this length of time based on

repeated continuances -- in this case, a total of 13.                                 See N.C.

Gen. Stat. § 50B-2(c)(5) ("Upon the issuance of an ex parte

order under this subsection, a hearing shall be held within 10

days from the date of issuance of the order or within seven days

from       the    date     of    service      of    process    on    the       other    party,

whichever occurs later.                A continuance shall be limited to one

extension of no more than 10 days unless all parties consent or

good cause is shown.                 The hearing shall have priority on the

court       calendar."4         (Emphasis     added)).        We    need       not,   however,

specifically address that issue in order to resolve this appeal.

       The        North    Carolina     Domestic       Violence         Act,    set    out    in

Chapter 50B of the General Statutes, specifies the procedural
       4
      The emphasized portion of this provision was added 1
October 2012 and is applicable to actions and motions filed on
or after that date. 2012 N.C. Sess. Law 20 §§ 1, 3. Therefore,
it is not applicable to this case.          Nevertheless, it is
indicative of the General Assembly's current intent to limit the
length of time an ex parte DVPO may continue in effect.
                                             -17-
framework for the issuance of DVPOs.                            The statute defines a

"protective          order"   as     "any    order     entered      pursuant       to     this

Chapter upon hearing by the court or consent of the parties."

N.C. Gen. Stat. § 50B-1(c).                 As this Court explained in State v.

Poole,    ___    N.C.     App.     ___,      ___,    745    S.E.2d       26,    32,     appeal

dismissed and disc. review denied, ___ N.C. ___, 749 S.E.2d 885

(2013), because an ex parte DVPO is entered following a hearing,

the    phrase        "protective       order"       when    used     in        Chapter     50B

encompasses both ex parte DVPOs and one-year DVPOs.                                Although

the types of protection the two kinds of orders can provide are

essentially      the     same,     there     are     necessarily         some    procedural

differences between an ex parte DVPO and a one-year DVPO.

       As noted in Hensey, an ex parte DVPO "is intended to be

entered    on        relatively      short    notice       in    order    to     address     a

situation in which quick action is needed in order to avert a

threat of imminent harm."                 201 N.C. App. at 63, 685 S.E.2d at

547.      In    contrast,      the    one-year       DVPO   is     entered      only     after

notice to the defendant and an opportunity to participate in a

full adversarial hearing.              Id. at 61, 685 S.E.2d at 545.                     It is

intended to address issues for a longer time period, although

normally       not    more    than    three     years,      with    temporary         custody

provisions limited to one year.                See N.C. Gen. Stat. § 50B-3(b).
                                        -18-
     Unfortunately,      Chapter    50B    does      not    clearly    distinguish

between some of the characteristics of an ex parte order and a

DVPO entered after notice to the defendant and an opportunity

for a full adversarial hearing.                 However, reading the entire

Chapter in context, it is apparent that N.C. Gen. Stat. § 50B-2

addresses the procedure and time limitations for ex parte or

temporary orders, while the substantive protective provisions of

any type of protective order are addressed by N.C. Gen. Stat. §

50B-3,   and    the   time     limitations      of   the     one-year      DVPO     are

addressed by N.C. Gen. Stat. § 50B-3(b).5

     N.C.      Gen.   Stat.    §   50B-3(b)      specifies      what       relief     a

"protective     order"   may    grant    and,    with      respect    to   the    time

limitations for the one-year DVPO, provides:6

            Protective orders entered pursuant to this
            Chapter shall be for a fixed period of time
            not to exceed one year. The court may renew
            a protective order for a fixed period of
            time not to exceed two years, including an
     5
       It would be absurd to read the provision of N.C. Gen. Stat.
§ 50B-3(b) that "protective orders entered pursuant to this
Chapter shall be for a fixed period of time not to exceed one
year" as applying to an emergency order under N.C. Gen. Stat. §
50B-2(b) or an ex parte order under N.C. Gen. Stat. § 50B-2(c),
since    those   sections  include   specific  time   requirements
applicable to those orders.      It would seem obvious that the
statute would not permit the court to enter an ex parte order
that lasted for a full year.      But, as noted above, N.C. Gen.
Stat. § 50B-1(c) (2013) also defines the term "protective order"
broadly, to include "any order entered pursuant to this Chapter
upon hearing by the court or consent of the parties."
     6
       The ex parte DVPO's time limitations are specifically
addressed by N.C. Gen. Stat. § 50B-2(b) and (c).
                                       -19-
               order that previously has been renewed, upon
               a motion by the aggrieved party filed before
               the   expiration  of   the   current   order;
               provided, however, that a temporary award of
               custody entered as part of a protective
               order may not be renewed to extend a
               temporary   award  of  custody   beyond   the
               maximum one-year period. The court may renew
               a protective order for good cause. The
               commission of an act as defined in G.S. 50B-
               1(a) by the defendant after entry of the
               current order is not required for an order
               to be renewed.

      In this case, we are addressing the plaintiff's request for

the trial court to enter a one-year DVPO based upon an ex parte

DVPO that had already remained in effect for more than a year

based upon continuances of the hearing.                     Even if we assume,

without deciding, that an ex parte DVPO may lawfully continue

for     more    than    a    year   through   the     mechanism    of     repeated

continuances, in this case, the ex parte DVPO ultimately expired

on 4 June 2012 when no order was entered continuing the ex parte

DVPO in effect after that date.

      We also note that N.C. Gen. Stat. § 50B-3(b) provides that

even for the renewal of a one-year DVPO, the motion for renewal

must be filed before the expiration of the existing order.                   When

the motion to renew is filed prior to expiration of the one-year

DVPO,     the    plaintiff     must   show    "good    cause"     although       the

plaintiff       need   not   show   commission   of    an    additional    act   of

domestic violence after the entry of the original DVPO.                       This
                                          -20-
language implies that where even a one-year DVPO has expired,

the plaintiff would need to allege and prove commission of an

additional, more recent act of domestic violence to obtain a new

order.      That is, the plaintiff can rely upon the original acts

that formed the basis for the issuance of the original ex parte

DVPO and/or one-year DVPO for a limited time.                      Of course, the

plaintiff is not prevented in any way from seeking a new DVPO in

the event of new and additional acts of domestic violence, but

the renewal and extensions of a DVPO based upon a particular act

are limited by the statute.

       The DVPO at issue here is clearly and exclusively based

upon an act that occurred prior to the expiration of the ex

parte order.       The orders continuing the hearing on the ex parte

order, including the one that set the matter for 4 June 2012,

had    scheduled    the      case    "for     hearing     for    emergency      relief

pursuant to G.S. 50B-2" –- and not for entry of an independent

order under N.C. Gen. Stat.               § 50B-3.      The orders referred back

to    the   original    ex   parte    order      by   noting    that   "[t]he    Court

orders that the ex parte order entered in this case is continued

in effect until the date of the hearing set above."                     Ultimately,

the ex parte order then expired by its own terms.

       Applying N.C. Gen. Stat. § 50B-3(b), the ex parte DVPO had

already     been   in   effect      for   more   than    one    year   (the   maximum
                                -21-
permissible length of time even for a DVPO entered upon a full

adversarial hearing under N.C. Gen. Stat. § 50B-2(c)(5)).      We

also note that no one-year DVPO that was subject to renewal

under N.C. Gen. Stat. 50B-3 had ever been entered.     Based upon

the orders entered continuing the ex parte DVPO and setting this

matter for hearing, upon expiration of the ex parte order after

more than a year, the trial court no longer had jurisdiction

under the original complaint to enter an order further extending

the DVPO.

    We note that this situation is distinguished from a case in

which a plaintiff files a civil action or motion seeking a DVPO,

but either because the plaintiff did not request an immediate ex

parte order or because the trial court declined to issue an

immediate ex parte order, the trial court has not entered an ex

parte order and has scheduled a hearing upon the complaint or

motion to consider issuance of a DVPO after service of process

and notice of hearing to the defendant, under N.C. Gen. Stat. §

50B-2(b) (emphasis added):

            A party may move the court for emergency
            relief if he or she believes there is a
            danger of serious and immediate injury to
            himself or herself or a minor child.       A
            hearing on a motion for emergency relief,
            where no ex parte order is entered, shall be
            held after five days' notice of the hearing
            to the other party or after five days from
            the date of service of process on the other
            party, whichever occurs first, provided,
                                  -22-
            however, that no hearing shall be required
            if the service of process is not completed
            on the other party.        If the party is
            proceeding pro se and does not request an ex
            parte hearing, the clerk shall set a date
            for hearing and issue a notice of hearing
            within the time periods provided in this
            subsection, and shall effect service of the
            summons, complaint, notice, and other papers
            through the appropriate law enforcement
            agency where the defendant is to be served.

    In     fact,   Form   AOC-CV-305,    Rev.   6/2000   has   pre-printed

language to provide notice of a hearing to the defendant in just

that situation:

            2.   A hearing will be held before a
            district court judge at the date, time and
            location indicated below.    At that hearing
            it will be determined whether emergency
            relief in protecting the plaintiff and the
            plaintiff's child(ren) should be granted.

This option was not checked in this case since an ex parte order

was entered, and the first option, as noted above, was checked

instead.

    This case also does not present the issue whether a hearing

upon a domestic violence complaint or motion, when no ex parte

order was entered, could be continued repeatedly, even for more

than a year, and we do not address that situation.             In the case

before us, plaintiff and the trial court proceeded as directed

by the ex parte order issued under N.C. Gen. Stat. § 50B-2(c).

As noted above, the ex parte DVPO was properly entered, remained

in effect for 18 months by serial continuances of the order, and
                                    -23-
then expired by its own terms.            Thus, we hold that when an ex

parte DVPO expires beyond the             time limitations of N.C. Gen.

Stat. § 50B-3(b) for a one-year DVPO without a motion to renew,

the   trial   court   no   longer   has    authority   to   enter   an   order

effectively further extending the expired DVPO, as the trial

court would also be unable to extend even a one-year DVPO in

this situation without a motion to renew.7

      Because the trial court, in this case, lacked authority to

enter the September 2012 order after the ex parte DVPO expired

more than 18 months after its original entry, we vacate the

September 2012    DVPO and remand for a hearing on defendant's

motion for return of firearms.            Because of our disposition of

this appeal, we need not address defendant's remaining arguments

regarding the September 2012 DVPO.


      Affirmed in part, vacated in part, and remanded in part.

      Chief Judge MARTIN and Judge STROUD concur.




      7
      As plaintiff here did not file a motion to renew under N.C.
Gen. Stat. § 50B-3(b), we do not address whether an ex parte
DVPO is actually subject to renewal in this manner, nor do we
mean to suggest that it could be, particularly given the
limitations of N.C. Gen. Stat. § 50B-2(c)(5).